DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3,11,12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Movellan et al. (2005/0102246).
 	As per claims 1,11 and 12, Movellan et al. discloses in figures 4,5 and 9-11a processor-implemented method of processing neural network data (see paragraph 0094), the method comprising: setting first limit data (abort threshold value) based on a correlation between operation resultant values of a first operation based on first input data (xj (= x1-xJ)) and weight data (h) generated from weights included in a filter (see 
 	As per claims 3 and 14, Movellan et al. also discloses in paragraphs [0136] the first limit data comprises data corresponding to values would clearly exceeding 0.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (2005/0102246).
 	Movellan et al. discloses in paragraph [0132] in response to the intermediate result of the second operation being less than the first limit data, determining to not perform the subsequent second operation, but does not specifically disclose outputting 0.  However, the feature would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention because it is well-known in the art to output value 0 or 1 to indicate the result of a comparison (e.g., 0 for less than and 1 for not less than).

Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-6,8-10,15-17 and 19-21 are allowed. 

Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive because the rejected claims do not define a what is the first operation and what is the first input data.  Therefore, the first input data can be interpreted as xj (= x1-xJ)) disclosed in paragraphs [0133] of Movellan et al, and thus the setting first limit data (abort threshold value RK) as disclosed by Movellan et al in paragraph [0133], eq. (3) and figure 9 is clearly based on a correlation between operation resultant values, each corresponding to a summation in eq. 3, of a first operation based on the first input data and weight data (h) as claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUONG D NGO/Primary Examiner, Art Unit 2182